Citation Nr: 1448308	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  10-33 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1972 to March 1973.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an August 2009 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs Regional Office (RO).

In a July 2005 rating decision, the RO denied service connection for Hepatitis C.  The Veteran did not appeal the decision and it became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.113 (2013).  In April 2009, the Veteran requested that the claim be reopened based on new and material evidence.  38 C.F.R. § 3.156(a)(2013).  In August 2009, the RO again denied service connection on the basis that the evidence submitted was not new and material.  On appeal in February 2014, the Board reopened the claim and remanded it for a VA examination, as well as to obtain service personnel records (SPRs) and other service treatment records (STRs).  The Court of Appeals for Veterans Claims (Court) has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary, and that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board notes that correspondence from the National Archives and Records Administration (NARA) indicates that all available requested records were shipped on March 2014 and uploaded.  Therefore, the Board finds substantial compliance with the remand instructions and appellate review may proceed.  Id.

The Veteran requested and was scheduled for a video hearing before a Veterans Law Judge (VLJ) on January 10, 2012, which he cancelled.  There is no indication the Veteran requested the hearing to be rescheduled, and therefore, his hearing request is considered withdrawn.  

The Veteran has waived his right to submit additional evidence, as well as the 30-day waiting period, pursuant to 38 C.F.R. §§ 19.37 and 20.1304 (2013).

This appeal was processed using the "Virtual VA" and VBMS paperless claims processing system.  Accordingly, any future consideration of this claim should take into consideration the existence of the electronic record.  


FINDING OF FACT

The Veteran's current Hepatitis C was not manifest during active service, or within the first post-service year, and is not shown to be otherwise related to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for Hepatitis C have not been met. 38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated May 2009 and June 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Veteran's representative has asserted in a brief dated September 25, 2014, that the Veteran has not been provided adequate notice of information necessary to substantiate his claim under 38 U.S.C.A. 5103 (West 2002).  For the reasons discussed herein, the Board finds that adequate notice has been provided to the Veteran.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service personnel records (SPRs), and all known service treatment records (STRs) and post-service VA treatment records have been obtained and are contained in the Veteran's claims file.  In his briefs dated March 2012, May 2013 and September 2014, the Veteran's representative asserted that the VA has failed to meet its duty to assist under 38 C.F.R. 3.159 because: (1) the Veteran's records failed to show the Veteran's genetic strain of HCV, which could establish where he contracted it; (2) failed to investigate the incidence of infectious disease among veterans in East Asia at that time; and (3) failed to investigate whether other service members serving with the Veteran also contracted HCV.  For the reasons discussed herein, the Board finds that its duty to assist has been met.

The VA also obtained a medical advisory opinion from the VA Chief for Infectious Disease, dated May 2013, and ensured the Veteran received a VA examination in May 2014.  The Veteran's representative has asserted in his September 2014 brief that the VA examiner's opinion is inadequate because the examiner based her opinion on unsupported statistical probability, and failed to consider statistical evidence concerning infectious disease during the 1970's in East Asia, to include sexually transmitted disease (STD) populations and prevalence.  For reasons discussed herein, the Board finds the examination to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded her opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II. Legal Criteria and Analysis

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed.Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to this claim.  

The Veteran has a current diagnosis of Hepatitis C (HCV), diagnosed in July 2001.  He contends that although he did not receive a diagnosis during service or within one year following service, his HCV should be service connected because at the time of entry, he was inoculated for certain diseases using an unsterilized air gun injector and thus, contracted HCV.  The Veteran receives medical treatment from the Oklahoma City VA Medical Center (VAMC), but declined treatment for HCV.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  Generally, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is undisputed that the Veteran has a current diagnosis of Hepatitis C, and the first prong of the service connection analysis is met.  Therefore, the only issue in this case is whether the evidence shows he contracted the disease during or within one year of active service.  The Board finds it does not.

By way of background, VA Fast Letter dated June 29, 2004, addressed the possible relationship between immunization with air gun injectors and HCV.  It provides that HCV is spread primarily by contact with blood and blood products.  The highest prevalence of HCV infection is among those with repeated, direct percutaneous exposure to blood, such as injection drug (ID) users, recipients of blood transfusions prior to blood screening, and people with hemophelia treated with clotting concentrates prior to 1987.  Since 1990, ID use has been the principal mode of transmission.  Occupational exposure to HCV may occur in the health care setting through accidental needle sticks, or veteran exposure in the course of duties as a corpsman, medical worker or as a consequence of combat.  Other sources of exposure include used needles for drugs, tattoos, body piercing and acupuncture.  Hepatitis B is more readily transmittable than HCV.  While there is one reported case of Hepatitis B being transmitted by an air gun injection, as of 2004, there were no reported cases of HCV being transmitted by air gun.

The Veteran's service personnel records (SPRs) were reviewed and establish a history of drug abuse in service.  The Veteran enlisted in January 1972.  In April 1972 and June 1972, prior to going to Korea, the Veteran was noted to be absent without leave (AWOL) for a period of 5 days each occasion.  In July 1972, the Veteran was referred to Casey House, a rehabilitation center, for 4 days.  He was referred again in January 1973, and February 1973, following an overdose.  A statement from Casey House clinical director, dated March 1973, indicated that the Veteran denied having problems relating to drug abuse, and was not interested in rehabilitation.  At that time, it was recommended that the Veteran pursue long-term treatment through the VA subsequent to discharge because his problems were of a long-standing nature and could not be eliminated through short term care.  In March 1973, notes from the Commanding Officer recommended discharge from service based on drug addiction, where the Veteran had repeated misuse of drugs, had rejected all counseling, and displayed an uncooperative attitude toward the military.  The Veteran stated that he intended to continue his pattern of behavior, and that his behavior was willful and intentional.  The Veteran was discharged under honorable conditions.  An additional report of mental status evaluation at that time indicated the Veteran had no mental health issues.

In February 2013, a medical advisory opinion was obtained from the VA Chief of Infectious Disease.  She reviewed the Veteran's claims file and noted risk factors for HCV were present at the time of enlistment, to include STD and tattoos noted on the Veteran's entrance exam.  During service, there were no reported symptoms of hepatitis manifesting as unexplained fever, jaundice, abdominal pain, nausea or vomiting.  The Veteran had one or two episodes of bronchitis and cut his arm on barbed wire.  He had multiple vaccinations on enlistment.  During service, he was found to have abused drugs but specific drugs were not mentioned.  The Veteran stated in multiple letters that he got hooked on "pills", later mentioned as methamphetamines (meth).  The physician noted the Veteran was treated for meth use in 1995, and records state he used heroin and cocaine, but that those drugs were never his "drug of choice" - amphetamines were.  Noted were a psychiatry report that the patient admitted to injecting meth in 2007, and the Veteran's statement in VA treatment records dated January 2005, that he acquired HCV through intravenous (IV) drug use.  

Although the physician could not discount that the Veteran may have received HCV since 1972, he may have been exposed prior to service.  It was possible he acquired it through drug use during service, but there was no mention of IV drug use at that time.  HCV screening tests were not available until 1992.  The Veteran was diagnosed in July 2001.  The physician further noted that IV or ID use was a major risk factor for HCV.  Other risk factors were time of immunization as well as later healthcare procedures.  The CDC reports that nosocomial transmission of HCV is estimated to be approximately 5 percent.  The physician concluded that it was more likely that the Veteran acquired HCV through ID use than exposure through air gun immunization.  A large study of ID users showed a seroprevalence of 64.7 percent among those who injected drugs for one year or less.  HCV is also associated with intranasal cocaine use, while sexual exposures account for about 15 percent.  While it was possible for HCV to be transmitted from any percutaneous exposure to blood, exposures such as tattooing, body piercing or acupuncture have not been shown to place people at increased risk for infection.

In May 2014, the Veteran was provided a VA liver examination.  At that time, the Veteran reported marijuana use, a history of intranasal cocaine use, opiods and meth, including IV drug use prior to 2008.  He also displayed four tattoos which he indicated he got in 1982 while incarcerated.  The examiner noted that the Veteran was not receiving treatment for his HCV. 

In August 2014, a Disability Benefits Questionnaire (DBQ) was completed and a medical opinion provided.  Based on a review of all available records, the examiner opined that the Veteran's HCV was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service event.  Her rationale was that there was no evidence in his medical records that contaminated air gun injectors were used for his inoculations.  She noted that transmission of HCV with air gun injectors was possible in theory, but there was a lack of scientific evidence to support this transmission.  If there was evidence of a population of Veterans who served with the Veteran and also contracted HCV, then that route of exposure could be considered.  The examiner cited other risk factors, including IV drug abuse and intranasal drug use which are recognized as high risk factors for HCV infection, as more likely the source of transmission for his HCV.

The Veteran has stated that at the time of entry, he received inoculations for certain diseases using an unsterilized air gun injector. He provided statements regarding his use of drugs while stationed in Korea.  He stated on his first night in Korea, his company took him to the village and got drunk, and they gave him drugs.  He blames his drug addiction on his time in Korea.  

The Veteran is generally competent to testify as to experiences from his time in service, but is not competent to offer a diagnosis of a medically complex etiological nature. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, although the VA has a duty to assist the Veteran in developing his claim, the Veteran must offer something more than a conclusory statement that he got HCV from an air gun injector.  To date, neither the Veteran nor his representative has offered further evidence for the Board to consider. 38 U.S.C.A. § 5107(a). 

The Veteran's representative has raised a number of issues in his briefs dated March 30, 2012, May 14, 2013, and September 25, 2014, which the Board would like to address here.  In his March 2012 brief, the representative asserted that the VA has not met its duty to assist as required under 38 C.F.R. § 3.159, because the Veteran's records failed to indicate the Veteran's genetic strain of HCV which could establish the regional population and location of contraction.  Also, in his May 2013 brief, the representative asserts that the Veteran's risky behavior during service is also a factor to be considered, citing the statement in the 2013 medical advisory opinion that it could not be discounted that the Veteran may have had HCV since 1972.  In his September 2014 brief, the representative argues that the VA is obligated to undertake an investigation to determine the incidence of infectious disease among service members stationed in East Asia in 1972.  Also, because the examiner suggested in theory that if there was evidence other veterans whose service was contemporaneous to the Veteran's time period also contracted HCV, then such exposure (to HCV by air gun injector) could be considered, the VA must undertake such investigation as it is in the better position to do so.  Finally, he asserts the Veteran should have been notified of that possibility to substantiate his claim.

The representative's arguments and concerns are duly recognized.  The representative asserted that the VA has not upheld its duty to assist in claims development because it failed to undertake two medical studies: one to assess the incidence of infectious disease among service members in East Asia, and one to determine whether veterans who had service coincident to the Veteran's service dates also had contracted HCV.  While such information, in theory, could be helpful if it existed, there is no VA duty to undertake such investigations.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

VA's duty must be understood as a duty to assist appellants in developing claims rather than a duty on the part of VA to develop entire claims with the appellants performing a passive role. Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Additionally, although VA has a duty to assist appellants in obtaining certain information to support their claim, there is a corresponding duty on the part of the appellants to cooperate with VA in developing claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  

Finally, in his brief of September 2014, the Veteran's representative asserts that the VA examiner's May 2014 examination and August 2014 opinion were inadequate because she used unsubstantiated or inapplicable statistics on which to base her opinion.  Under 38 C.F.R. section 3.159, the VA has a duty to obtain a medical examination, which it has done in this case, most recently May 2014.  While the Veteran's allegation is sufficient to raise the issue of the adequacy of the examination, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties." Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008)(quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004), applying the presumption of regularity to VA examinations).  

In her medical opinion dated August 2014, the examiner stated it was reasonable to conclude that it was unlikely the Veteran's HCV was contracted using an air gun injector.  She bases this on the medical evidence that HCV is passed by exposure to blood, vastly more common through IV or ID drug use or used needles than any other means.  The VA examiner meets VA qualification guidelines for conducting the examination, she considered the Veteran's diagnosed condition in the context of his medical and personal history, and applied medical concepts grounded in well-established and substantiated testing.  The Board finds that there is no clear evidence of irregularity in the examiner's the May 2014 examination and August 2014 opinion, and as such, is considered adequate and provided sufficient medical evidence to decide the Veteran's claim.  See Stef v. Nicholson, 21 Vet. App. 120, 123 (2007).

The standard by which a claim for service connection is considered is whether the evidence is in equipoise - as likely for as against the claim.  While the Veteran's claim that he was infected with HCV due to air gun injection is acknowledged by the VA examiner as theoretically possible, current medical knowledge suggests it is highly improbable.  There are no known documented cases of any individuals, regardless of human community, contracting HCV by way of air gun injectors (statistically 0).  From the February 2013 medical expert's review, the Veteran's STRs do not reflect reports of medical evidence of HCV during active service, or suggest that the Veteran experienced symptoms that would demonstrate continuity of symptoms of HCV following service.  A medical finding that a particular claimed etiology is "highly improbable" is more than enough to find the preponderance of the evidence is against that aspect of the claim.  Furthermore, a finding that a certain etiology is "theoretically possible" is not the equivalent of stating it is as likely as not.

The record shows the Veteran has engaged in high risk behaviors over decades.  Given the medical opinions offered by the VA physicians based on his history of drug abuse, tattoos obtained while imprisoned in 1982, and intervening events providing multiple opportunity for contraction of the disease, the preponderance of the evidence is against finding that the Veteran's 2001 diagnosis of HCV is related to the air gun injections he received in service in 1972.  

As the preponderance of evidence is against finding that the Veteran's HCV disability was incurred in or caused by his time in active service, the claim must be denied.  The evidence is not so equally balanced in this case as to warrant a grant of equipoise.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for Hepatitis C is denied.





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


